Exhibit 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made effective as of October 10,
2012 (the “Effective Date”), by and between Hamilton Bancorp, Inc. (the
“Company”) and Robert A. DeAlmeida (“Executive”). Any reference to the “Bank”
shall mean Hamilton Bank, a federally-chartered savings bank that is the
wholly-owned subsidiary of the Company.

WHEREAS, the Company wishes to assure itself of the continued services of
Executive for the period provided in this Agreement; and

WHEREAS, in order to induce Executive to remain in the employ of the Company and
to provide further incentive for Executive to achieve the financial and
performance objectives of the Company, the parties desire to enter into this
Agreement; and

WHEREAS, the Company desires to set forth the rights and responsibilities of
Executive and the compensation payable to Executive, as modified from time to
time.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1. POSITION AND RESPONSIBILITIES.

During the term of this Agreement, Executive agrees to serve as President and
Chief Executive Officer of the Company (the “Executive Position”), and will
perform the duties and will have all powers associated with such position as set
forth in any job description provided to Executive by the Company, and as may be
set forth in the bylaws of the Company. During the period provided in this
Agreement, Executive also agrees to serve, if elected, as an officer of any
subsidiary or affiliate of the Company and in such capacity carry out such
duties and responsibilities reasonably appropriate to that office.

 

2. TERM AND DUTIES.

(a) The term of this Agreement and the period of Executive’s employment
hereunder shall begin as of the Effective Date and shall continue for thirty-six
(36) full calendar months thereafter. Commencing on the day following the
Effective Date, the term of this Agreement shall extend for one day each day
until such time as the Board of Directors of the Company (the “Board”) or
Executive elects not to extend the term of this Agreement by giving written
notice to the other party of non-renewal (“Non-Renewal Notice”), in which case
the term of this Agreement shall become fixed and shall end on the third
anniversary of the date of such Non-Renewal Notice. Notwithstanding the
foregoing, in the event that the Bank or the Company has entered into an
agreement to effect a transaction which would be considered a Change in Control
as defined under Section 5 hereof, then the term of this Agreement shall
automatically be extended for thirty-six (36) months following the date on which
the Change in Control occurs.

(b) During the period of his employment hereunder, except for periods of absence
occasioned by illness, reasonable vacation periods, and reasonable leaves of
absence, Executive will devote all of his business time, attention, skill and
efforts to the faithful performance of his



--------------------------------------------------------------------------------

duties under this Agreement, including activities and duties related to the
Executive Position. Notwithstanding the preceding sentence, subject to the
approval of the Board, Executive may serve as a member of the board of directors
of business, community and charitable organizations, provided that in each case
such service shall not materially interfere with the performance of his duties
under this Agreement, adversely affect the reputation of the Company or any
other affiliates of the Company, or present any conflict of interest.

(c) Nothing in this Agreement shall mandate or prohibit a continuation of
Executive’s employment following the expiration of the term of this Agreement.

 

3. COMPENSATION, BENEFITS AND REIMBURSEMENT.

(a) Base Salary. In consideration of Executive’s performance of the
responsibilities and duties set forth in this Agreement, the Company will
provide Executive the compensation specified in this Agreement. The Company will
pay Executive a salary of $227,150 per year (“Base Salary”). Such Base Salary
will be payable in accordance with the customary payroll practices of the
Company. During the term of this Agreement, the Board may consider increasing,
but not decreasing (other than a decrease which is applicable to all senior
officers of the Company and in a percentage not in excess of the percentage
decrease for other senior officers), Executive’s Base Salary as the Board deems
appropriate. Any change in Base Salary will become the “Base Salary” for
purposes of this Agreement.

(b) Bonus. Executive shall be entitled to participate in any bonus plan or
arrangements of the Company in which the Executive is eligible to participate.
Nothing paid to Executive under any such plan or arrangement will be deemed to
be in lieu of the other compensation to which Executive is entitled under this
Agreement.

(c) Benefit Plans. Executive will be entitled to participate in all employee
benefit plans, arrangements and perquisites offered to employees and officers of
the Company. Without limiting the generality of the foregoing provisions of this
Section 3(c), Executive also will be entitled to participate in any employee
benefit plans including but not limited to retirement plans, pension plans,
profit-sharing plans, health-and-accident plans, or any other employee benefit
plan or arrangement made available by the Company in the future to management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plans and arrangements.

(d) Vacation. Executive will be entitled to paid vacation time each year during
the term of this Agreement measured on a calendar year basis, in accordance with
the Company’s customary practices, as well as sick leave, holidays and other
paid absences in accordance with the Company’s policies and procedures for
officers. Any unused paid time off during an annual period will be treated in
accordance with the Company’s personnel policies as in effect from time to time.

(e) Expense Reimbursements. The Company will reimburse Executive for all
reasonable travel, entertainment and other reasonable expenses incurred by
Executive during the course of performing his obligations under this Agreement,
including, without limitation, fees for memberships in such organizations as
Executive and the Board mutually agree are necessary and

 

2



--------------------------------------------------------------------------------

appropriate in connection with the performance of his duties under this
Agreement, upon substantiation of such expenses in accordance with applicable
policies and procedures of the Company. All reimbursements pursuant to this
Section 3(e) shall be paid promptly by the Company and in any event no later
than thirty (30) days following the date on which the expense was incurred.

(f) To the extent not specifically set forth in this Section 3, any compensation
payable or provided under this Section 3 shall be paid or provided no later than
two and one-half (2.5) months after the calendar year in which such compensation
is no longer subject to a substantial risk of forfeiture within the meaning of
Treasury Regulation Section 1.409A-1(d).

 

4. TERMINATION AND TERMINATION PAY.

Subject to Section 5 of this Agreement which governs the occurrence of a Change
in Control, Executive’s employment under this Agreement may be terminated in the
following circumstances:

(a) Death. Executive’s employment under this Agreement will terminate upon his
death during the term of this Agreement, in which event Executive’s estate or
beneficiary shall be paid Executive’s Base Salary at the rate in effect at the
time of Executive’s death for a period of one (1) year following Executive’s
death (payable in accordance with the regular payroll practices of the Company).
In addition, for the later of: (i) the remaining term of this Agreement or
(ii) one (1) year following Executive’s death, the Company will continue to
provide non-taxable medical and dental coverage substantially comparable to the
coverage maintained by the Company for Executive and his family immediately
prior to Executive’s death. Such continued benefits will be fully paid for by
the Company.

(b) Disability. Termination of Executive’s employment based on “Disability”
shall mean termination because of any permanent and totally physical or mental
impairment that restricts Executive from performing all the essential functions
of normal employment. In the event of Executive’s termination due to Disability,
Executive will be entitled to disability benefits, if any, provided under a long
term disability plan sponsored by the Company, if applicable.

(c) Termination for Cause.

 

  (i) The Board may by written notice to Executive in the form and manner
specified in paragraph (ii) below, immediately terminate his employment at any
time for “Cause.” Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause, except for already vested
benefits. Termination for “Cause” shall mean termination because of, in the good
faith determination of the Board, Executive’s:

 

  (A) material act of dishonesty or fraud in performing Executive’s duties on
behalf of the Company;

 

3



--------------------------------------------------------------------------------

  (B) willful misconduct that in the judgment of the Board will likely cause
economic damage to the Company or injury to the business reputation of the
Company;

 

  (C) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);

 

  (D) breach of fiduciary duty involving personal profit;

 

  (E) intentional failure to perform stated duties under this Agreement after
written notice thereof from the Board;

 

  (F) willful violation of any law, rule or regulation (other than traffic
violations or similar offenses which results only in a fine or other
non-custodial penalty) that reflect adversely on the reputation of the Company,
any felony conviction, any violation of law involving moral turpitude, or any
violation of a final cease-and-desist order; any violation of the policies and
procedures of the Company as outlined in the Company’s employee handbook, which
would result in termination of the Company employees, as from time to time
amended and incorporated herein by reference, or

 

  (G) material breach by Executive of any provision of this Agreement.

 

  (ii) Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated for Cause unless and until there shall have been delivered to him a
notice of termination which shall include a copy of a resolution duly adopted by
the affirmative vote of not less than a majority of the disinterested members of
the Board that Executive was guilty of the conduct described above and
specifying the particulars of such conduct.

(d) Voluntary Termination by Executive. In addition to his other rights to
terminate his employment under this Agreement, Executive may voluntarily
terminate employment during the term of this Agreement (other than “With Good
Reason” as defined below) upon at least thirty (30) days prior written notice to
the Board. Upon Executive’s voluntary termination, Executive will receive only
his compensation and vested rights and benefits as of the date of his
termination.

(e) Termination Without Cause or With Good Reason.

 

  (i)

The Board may, by providing a Notice of Termination (as defined in Section 6
hereof) to Executive, immediately terminate his employment at any time for a
reason other than Cause (a termination “Without Cause”), and Executive may, by
written notice to the Board, terminate this Agreement at any time within ninety
(90) days following an event constituting “Good Reason,” as defined below (a
termination “With Good

 

4



--------------------------------------------------------------------------------

  Reason”); provided, however, that the Company shall have thirty (30) days to
cure the “Good Reason” condition, but the Company may waive its right to cure.
Any termination of Executive’s employment, other than Termination for Cause
shall have no effect on or prejudice the vested rights of Executive under the
Company’s qualified or non-qualified retirement, pension, savings, thrift,
profit-sharing or bonus plans, group life, health (including hospitalization,
medical and major medical), dental, accident and long term disability insurance
plans or other employee benefit plans or programs, or compensation plans or
programs in which Executive was a participant.

 

  (ii) In the event of termination as described under Section 4(e)(i) and
subject to the requirements of Section 4(e)(v), the Company shall pay Executive,
or in the event of Executive’s subsequent death, Executive’s beneficiary or
estate, as the case may be, as severance pay, a cash lump sum payment equal to
the Base Salary (at the rate in effect as of his date of termination) that
Executive would have earned had he remained employed with the Company from his
date of termination until, and including, the last day of the remaining term of
this Agreement. Such payment shall be made to Executive within thirty (30) days
following Executive’s date of termination.

 

  (iii) In addition, the Company will continue to provide to Executive life
insurance coverage and non-taxable medical and dental insurance coverage
substantially comparable (and on substantially the same terms and conditions) to
the coverage maintained by the Company for Executive immediately prior to his
termination under the same cost-sharing arrangements that apply for active
employees of the Company as of Executive’s date of termination. Such continued
coverage shall cease upon the earlier of: (A) the completion of the remaining
term of this Agreement, with such period commencing on Executive’s date of
termination or (B) the date on which Executive becomes a full-time employee of
another employer, provided Executive is entitled to the benefits that are
substantially similar to the health and welfare benefits provided by the
Company. The period of continued health coverage required by Section 4980B(f) of
the Internal Revenue Code of 1986, as amended (the “Code”), shall run
concurrently with the coverage period provided herein. If the Company cannot
provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Company to penalties, then the Company shall pay Executive a
cash lump sum payment reasonably estimated to be equal to the value of such
benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty
(30) days after the later of Executive’s date of termination or the effective
date of the rules or regulations prohibiting such benefits or subjecting the
Company to penalties.

 

5



--------------------------------------------------------------------------------

  (iv) “Good Reason” exists if, without Executive’s express written consent, any
of the following occurs:

 

  (A) a material reduction in Executive’s Base Salary or benefits provided in
this Agreement (other than a reduction or elimination of Executive’s benefits
under one or more benefit plans maintained by the Company as part of a good
faith, overall reduction or elimination of such plans or benefits applicable to
all participants in a manner that does not discriminate against Executive
(except as such discrimination may be necessary to comply with applicable law));

 

  (B) a material reduction in Executive’s authority, duties or responsibilities
from the position and attributes associated with the Executive Position;

 

  (C) a relocation of Executive’s principal place of employment by more than
twenty-five (25) miles from the Company’s main office location as of the date of
this Agreement; or

 

  (D) a material breach of this Agreement by the Company.

 

  (v) Notwithstanding the foregoing, Executive shall not be entitled to any
payments or benefits under this Section 4(e) unless and until Executive executes
a release of his claims against the Bank, the Company and any affiliate, and
their officers, directors, successors and assigns, releasing said persons from
any and all claims, rights, demands, causes of action, suits, arbitrations or
grievances relating to the employment relationship, including claims under the
Age Discrimination in Employment Act (“ADEA”), but not including claims for
benefits under tax-qualified plans or other benefit plans in which Executive is
vested, claims for benefits required by applicable law or claims with respect to
obligations set forth in this Agreement that survive the termination of this
Agreement. In order to comply with the requirements of Code Section 409A and the
ADEA, the release shall be provided to Executive no later than the date of his
Separation from Service and Executive shall have no fewer than twenty-one
(21) days to consider the release, and following Executive’s execution of the
release, Executive shall have seven (7) days to revoke said release.

 

5. CHANGE IN CONTROL.

(a) Change in Control Defined. For purposes of this Agreement, the term “Change
in Control” shall mean the occurrence of any of the following events:

 

  (i) Merger: The Company or the Bank merges into or consolidates with another
entity, or merges another bank or corporation into the Bank or the Company, and
as a result, less than a majority of the combined voting power of the resulting
corporation immediately after the merger or consolidation is held by persons who
were stockholders of the Company or the Bank immediately before the merger or
consolidation;

 

6



--------------------------------------------------------------------------------

  (ii) Acquisition of Significant Share Ownership: There is filed, or is
required to be filed, a report on Schedule 13D or another form or schedule
(other than Schedule 13G) required under Sections 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended, if the schedule discloses that the
filing person or persons acting in concert has or have become the beneficial
owner of 25% or more of a class of the Company’s or the Bank’s voting
securities; provided, however, this clause (ii) shall not apply to beneficial
ownership of the Company’s or the Bank’s voting shares held in a fiduciary
capacity by an entity of which the Company directly or indirectly beneficially
owns 50% or more of its outstanding voting securities;

 

  (iii) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s or the Bank’s Board of Directors at the
beginning of the two-year period cease for any reason to constitute at least a
majority of the Company’s or the Bank’s Board of Directors; provided, however,
that for purposes of this clause (iii), each director who is first elected by
the board (or first nominated by the board for election by the stockholders or
corporators) by a vote of at least two-thirds (2/3) of the directors who were
directors at the beginning of the two-year period or who is appointed to the
Board as the result of a directive, supervisory agreement or order issued by the
primary federal regulator of the Company or the Bank or by the Federal Deposit
Insurance Corporation (“FDIC”) shall be deemed to have also been a director at
the beginning of such period; or

 

  (iv) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

(b) Change in Control Benefits. Upon the occurrence of Executive’s termination
Without Cause or With Good Reason on or after the effective time of a Change in
Control, the Company (or any successor) shall pay Executive, or in the event of
Executive’s subsequent death, Executive’s beneficiary or estate, as severance
pay, an amount equal to three (3) times the sum of his (i) highest rate of Base
Salary, and (ii) the highest annual bonus paid to, or earned by, Executive
during the current calendar year of Executive’s date of termination or either of
the three (3) calendar years immediately preceding Executive’s date of
termination. Such payment shall be made in a lump sum within thirty (30) days
following Executive’s date of termination. In addition, the Company will
continue to provide Executive with life insurance coverage and non-taxable
medical and dental insurance coverage substantially comparable to the coverage
maintained by the Company for Executive immediately prior to his date of
termination at no cost

 

7



--------------------------------------------------------------------------------

to Executive. Such continued coverage shall cease upon the earlier of: (i) the
date which is three (3) years from Executive’s date of termination or (ii) the
date on which Executive becomes a full-time employee of another employer,
provided Executive is entitled to the benefits that are substantially similar to
the health and welfare benefits provided by the Company. If the Company cannot
provide one or more of the benefits set forth in this paragraph because
Executive is no longer an employee, applicable rules and regulations prohibit
such benefits or the payment of such benefits in the manner contemplated, or it
would subject the Company to penalties, then the Company shall pay Executive a
cash lump sum payment reasonably estimated to be equal to the value of such
benefits or the value of the remaining benefits at the time of such
determination. Such cash payment shall be made in a lump sum within thirty
(30) days after the later of Executive’s date of termination or the effective
date of the rules or regulations prohibiting such benefits or subjecting the
Company to penalties. Notwithstanding the foregoing, the payments and benefits
provided in this Section 5(b) shall be payable to Executive in lieu of any
payments or benefits that are payable under Section 4(e).

 

6. NOTICE OF TERMINATION.

(a) Any purported termination by the Company shall be communicated by Notice of
Termination to Executive. For purposes of this Agreement, a “Notice of
Termination” shall mean a written notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Executive’s employment under the provision so indicated.

(b) If the party receiving a Notice of Termination desires to dispute or contest
the basis or reasons for termination, the party receiving the Notice of
Termination must notify the other party in writing within thirty (30) days after
receiving the Notice of Termination that such a dispute exists, and shall pursue
the resolution of such dispute in good faith and with reasonable diligence
pursuant to Section 15 of this Agreement. During the pendency of any such
dispute, the Company shall not be obligated to pay Executive Base Salary or
other compensation beyond Executive’s date of termination. Any amounts paid to
Executive upon resolution of such dispute under this Section shall be offset
against or reduce any other amounts due under this Agreement.

 

7. COVENANTS OF EXECUTIVE.

(a) Non-Solicitation/Non-Compete. Executive hereby covenants and agrees that,
for a period of one (1) year following his termination of employment with the
Company (other than a termination of employment following a Change in Control),
Executive shall not, without the written consent of the Company, either directly
or indirectly:

 

  (i)

solicit, offer employment to, or take any other action intended (or that a
reasonable person acting in like circumstances would expect) to have the effect
of causing any officer or employee of the Company, or any of its respective
subsidiaries or affiliates, to terminate his employment and accept employment or
become affiliated with, or provide services for compensation in any capacity
whatsoever to, any business whatsoever that competes with the business of the
Company, or any of their direct or indirect subsidiaries or affiliates, that has
headquarters or offices within

 

8



--------------------------------------------------------------------------------

  twenty-five (25) miles of any location(s) in which the Company has business
operations or has filed an application for regulatory approval to establish an
office (the “Restricted Territory”);

 

  (ii) become an officer, employee, consultant, director, independent
contractor, agent, joint venturer, partner or trustee of any savings bank,
savings and loan association, savings and loan holding company, credit union,
bank or bank holding company, insurance company or agency, any mortgage or loan
broker or any other entity that competes with the business of the Company or any
of their direct or indirect subsidiaries or affiliates, that: (i) has a
headquarters within the Restricted Territory or (ii) has one or more offices,
but is not headquartered, within the Restricted Territory, but in the latter
case, only if Executive would be employed, conduct business or have other
responsibilities or duties within the Restricted Territory; or

 

  (iii) solicit, provide any information, advice or recommendation or take any
other action intended (or that a reasonable person acting in like circumstances
would expect) to have the effect of causing any customer of the Company to
terminate an existing business or commercial relationship with the Company.

(b) Confidentiality. Executive recognizes and acknowledges that the knowledge of
the business activities, plans for business activities, and all other
proprietary information of the Company, as it may exist from time to time, are
valuable, special and unique assets of the business of the Company. Executive
will not, during or after the term of his employment, disclose any knowledge of
the past, present, planned or considered business activities or any other
similar proprietary information of the Company to any person, firm, corporation,
or other entity for any reason or purpose whatsoever unless expressly authorized
by the Board or required by law. Notwithstanding the foregoing, Executive may
disclose any knowledge of banking, financial and/or economic principles,
concepts or ideas which are not solely and exclusively derived from the business
plans and activities of the Company. Further, Executive may disclose information
regarding the business activities of the Company to any bank regulator having
regulatory jurisdiction over the activities of the Company pursuant to a formal
regulatory request. In the event of a breach or threatened breach by Executive
of the provisions of this Section, the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, the knowledge of the
past, present, planned or considered business activities of the Company or any
other similar proprietary information, or from rendering any services to any
person, firm, corporation, or other entity to whom such knowledge, in whole or
in part, has been disclosed or is threatened to be disclosed. Nothing herein
will be construed as prohibiting the Company from pursuing any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Executive.

(c) Information/Cooperation. Executive shall, upon reasonable notice, furnish
such information and assistance to the Company as may be reasonably required by
the Company, in connection with any litigation in which it or any of its
subsidiaries or affiliates is, or may become, a party; provided, however, that
Executive shall not be required to provide information or assistance with
respect to any litigation between Executive and the Company or any other
subsidiaries or affiliates.

 

9



--------------------------------------------------------------------------------

(d) Reliance. Except as otherwise provided, all payments and benefits to
Executive under this Agreement shall be subject to Executive’s compliance with
this Section 7, to the extent applicable. The parties hereto, recognizing that
irreparable injury will result to the Company, its business and property in the
event of Executive’s breach of this Section 7, agree that, in the event of any
such breach by Executive, the Company will be entitled, in addition to any other
remedies and damages available, to an injunction to restrain the violation
hereof by Executive and all persons acting for or with Executive. Executive
represents and admits that Executive’s experience and capabilities are such that
Executive can obtain employment in a business engaged in other lines of business
than the Company, and that the enforcement of a remedy by way of injunction will
not prevent Executive from earning a livelihood. Nothing herein will be
construed as prohibiting the Company from pursuing any other remedies available
to them for such breach or threatened breach, including the recovery of damages
from Executive.

 

8. SOURCE OF PAYMENTS: NO DUPLICATION OF BENEFITS

All payments provided in this Agreement shall be timely paid by check or direct
deposit from the general funds of the Company (or any successor of the Company).

Notwithstanding any provision of this Agreement to the contrary, to the extent
payments and benefits, as provided for under this Agreement, are paid or
received by Executive under the Employment Agreement in effect between Executive
and the Bank, the payments and benefits paid by the Bank will be subtracted from
any amount or benefit due simultaneously to Executive under similar provisions
of this Agreement. Payments will be allocated in proportion to the level of
activity and the time expended by Executive on activities related to the Company
and at the Bank, respectively, determined by the Company and the Bank.

 

9. EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company or any predecessor
of the Company and Executive, except that this Agreement shall not affect or
operate to reduce any benefit or compensation inuring to Executive of a kind
expressly provided elsewhere.

 

10. NO ATTACHMENT; BINDING ON SUCCESSORS.

(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.

(b) The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession or assignment had taken place.

 

10



--------------------------------------------------------------------------------

11. MODIFICATION AND WAIVER.

(a) This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b) No term or condition of this Agreement shall be deemed to have been waived,
nor shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future as to any act other than that specifically waived.

 

12. REQUIRED PROVISIONS.

(a) Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

(b) Notwithstanding anything else in this Agreement to the contrary, Executive’s
employment shall not be deemed to have been terminated unless and until
Executive has a Separation from Service within the meaning of Code Section 409A.
For purposes of this Agreement, a “Separation from Service” shall have occurred
if the Company and Executive reasonably anticipate that either no further
services will be performed by Executive after the date of termination (whether
as an employee or as an independent contractor) or the level of further services
performed is less than fifty (50) percent of the average level of bona fide
services in the thirty-six (36) months immediately preceding the termination.
For all purposes hereunder, the definition of Separation from Service shall be
interpreted consistent with Treasury Regulation Section 1.409A-1(h)(ii).

(c) Notwithstanding the foregoing, if Executive is a “specified employee” (i.e.,
a “key employee” of a publicly traded company within the meaning of Section 409A
of the Code and the final regulations issued thereunder) and any payment under
this Agreement is triggered due to Executive’s Separation from Service (other
than due to Disability or death), then solely to the extent necessary to avoid
penalties under Section 409A of the Code, no payment shall be made during the
first six (6) months following Executive’s Separation from Service. Rather, any
payment which would otherwise be paid to Executive during such period shall be
accumulated and paid to Executive in a lump sum on the first day of the seventh
month following such Separation from Service. All subsequent payments shall be
paid in the manner specified in this Agreement.

 

13. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.

 

11



--------------------------------------------------------------------------------

14. GOVERNING LAW.

This Agreement shall be governed by the laws of the State of Maryland but only
to the extent not superseded by federal law.

 

15. ARBITRATION.

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
single arbitrator mutually acceptable to the Company and Executive, sitting in a
location selected by the Company within fifty (50) miles from the main office of
the Company, in accordance with the rules of the American Arbitration
Association’s National Rules for the Resolution of Employment Disputes then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

 

16. PAYMENT OF LEGAL FEES.

To the extent that such payment(s) may be made without triggering penalty under
Code Section 409A, all reasonable legal fees paid or incurred by Executive
pursuant to any dispute relating to this Agreement shall be paid or reimbursed
by the Company, provided that the dispute is resolved in Executive’s favor, and
such reimbursement shall occur no later than sixty (60) days after the end of
the year in which the dispute is settled or resolved in Executive’s favor.

 

17. INDEMNIFICATION.

The Company shall provide Executive (including his heirs, executors and
administrators) with coverage under standard directors’ and officers’ liability
insurance policy at its expense and shall indemnify Executive (and his heirs,
executors and administrators) to the fullest extent permitted under applicable
law against all expenses and liabilities reasonably incurred by him in
connection with or arising out of any action, suit or proceeding in which he may
be involved by reason of his having been a director or officer of the Company
(whether or not he continues to be a director or officer at the time of
incurring such expenses or liabilities), with such expenses and liabilities to
include, but not to be limited to, judgments, court costs, attorneys’ fees and
the costs of reasonable settlements.

 

18. NOTICE.

For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:

 

To the Company   

Hamilton Bancorp, Inc.

501 Fairmount Avenue, Suite 200

Towson, MD 21286

To Executive:   

Robert A. DeAlmeida

Most recent address on file with the Company

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

HAMILTON BANCORP, INC. By:  

/s/ William W. Furr

Name: William W. Furr Title: Chairman, Compensation Committee EXECUTIVE

/s/ Robert A. DeAlmeida

Robert A. DeAlmeida

 

13